Citation Nr: 0729267	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected residuals, shrapnel wounds of lumbar spine, 
with degenerative changes.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals, shrapnel wounds of cervical 
spine, with degenerative changes.

3.  Entitlement to a compensable evaluation for service-
connected residuals, shrapnel wounds of hands and back.  

4.  Entitlement to a compensable evaluation for service-
connected residuals, shrapnel wound, left little finger, with 
osteoporosis.

5.  Entitlement to a compensable evaluation for service-
connected residuals, shrapnel wounds, right little finger, 
with osteoporosis.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to July 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In the January 2005 rating decision, the 
RO increased the disability rating assigned for the veteran's 
lumbar spine disability from 10 percent to 20 percent, denied 
the veteran's claim for a disability rating higher than 10 
percent for his cervical spine disability, and denied the 
veteran's claims for entitlement to compensable ratings for 
service-connected residuals of shrapnel wounds of the hands 
and back, left little finger, and right little finger.  

The Board notes that the veteran was formerly represented by 
the attorney, Richard A. LaPointe, during the course of this 
appeal; however, the attorney sent correspondence to VA in 
February 2006 indicating that he was no longer representing 
the veteran and requesting that his power of attorney be 
cancelled.  The Board sent correspondence to the veteran in 
April 2007 that notified him that Mr. LaPointe would no 
longer be practicing law and advised him of his choices for 
representation and later sent correspondence in July 2007 for 
further clarification regarding the veteran's representation 
after having received additional evidence.  In August 2007, 
the veteran submitted a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
appointing the Oklahoma Department of Veterans Affairs (ODVA) 
as his representative.      

In February 2007, ODVA submitted additional information on 
behalf of the veteran in support of his TDIU claim.  
Specifically, the veteran submitted a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability) and a Request for Employment Information In 
Connection with Claim for Disability Benefits, which both 
identify post-traumatic stress disorder as the disability 
that resulted in his termination of employment.  The Board 
sent correspondence to the veteran in May 2007 that advised 
him that he had the right to have the new evidence reviewed 
by the RO for issuance of a Supplemental Statement of the 
Case (SSOC) or he may waive in writing his right to initial 
RO consideration of the new evidence in order that the Board 
proceed with the adjudication of his appeal.  The veteran 
responded in June 2007 that he wanted his claim remanded to 
the RO for review of the new evidence.  As the new evidence 
only pertains to the veteran's TDIU claim and does not 
pertain to the remaining issues on appeal, the Board will 
proceed with appellate review of the veteran's increased 
rating claims. 

The issues of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities and entitlement to an effective date earlier 
than November 2, 2004, for the assignment of a 20 percent 
rating for service-connected residuals, shrapnel wounds of 
lumbar spine with degenerative changes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected lumbar spine disability 
more closely approximates forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine at any time 
relevant to the current appeal period.  There is also no 
medical evidence showing that a physician has prescribed 
bedrest to the veteran to treat his low back disability.    

3.  The competent medical evidence of record does not show 
that the veteran's cervical spine disability more closely 
approximates forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis at any 
time relevant to the current appeal period.  There is also no 
medical evidence showing that a physician has prescribed 
bedrest to the veteran to treat his cervical spine 
disability.    

4.  The competent medical evidence of record does not show 
that the veteran's hand scar is deep, painful or unstable, 
causes limitation of motion, or covers an area exceeding 6 
square inches (39 sq. cm.) and there is no evidence to 
suggest that the veteran has disfigurement of the head, face, 
or neck. 
  
5.  The competent medical evidence of record shows no 
ankylosis of the veteran's left and right little fingers or 
impairment of other digits of the left and right hands due to 
the veteran's service-connected little finger disabilities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 20 
percent for service-connected residuals, shrapnel wounds of 
lumbar spine, with degenerative changes have not been met or 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Codes 5010-5237 (2006).  

2. The schedular criteria for an evaluation higher than 10 
percent for service-connected residuals, shrapnel wounds of 
cervical spine, with degenerative changes have not been met 
or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Codes 5010-5237 (2006).  

3.  The schedular criteria for a compensable evaluation for 
service-connected residuals, shrapnel wounds of hands and 
back have not been met or approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic 
Code 7805 (2006).  

4.  The schedular criteria for a compensable evaluation for 
service-connected residuals, shrapnel wound, left little 
finger, with osteoporosis have not been met or approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Codes 5013-5230 (2006).  

5.  The schedular criteria for a compensable evaluation for 
service-connected residuals, shrapnel wound, right little 
finger, with osteoporosis have not been met or approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5010-5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in November 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his service 
connected disabilities and described the information and 
evidence needed to support his claims.  The RO also listed 
the evidence that VA was responsible for obtaining and would 
make reasonable efforts to obtain on the veteran's behalf.  
The RO further asked the veteran to send any evidence in his 
possession that pertained to his claims.  

The Board notes that the November 2004 VCAA notice letter did 
not advise the veteran regarding the element of effective 
date with respect to his claims.  However, such notice defect 
constitutes harmless error with respect to the claims.  The 
RO sent correspondence to the veteran in June 2006 that 
notified him how VA assigns effective dates and asked the 
veteran to submit information and evidence regarding when the 
level of his disability began as soon as possible.  Although 
the veteran subsequently submitted additional information and 
evidence in February 2007, such evidence did not relate to 
the element of effective date for any of his increased rating 
claims.  The Board additionally notes that the veteran's 
increased rating claims are being denied for reasons 
explained in greater detail below and, consequently, no 
effective date will be assigned.    

The Board further observes that the RO provided the veteran 
with a copy of the January 2005 rating decision, the May 2005 
Statement of the Case (SOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination with respect to his 
claimed disabilities in November 2004.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage. 
VAOPGCPREC 3-00.  As the veteran filed his increased rating 
claim in October 2004, the Board will only evaluate the 
veteran's back disabilities under the amended schedule for 
rating spine disabilities.     

Increased Rating for Lumbar Spine Disability

The veteran's service-connected residuals of shrapnel wounds 
of the lumbar spine with degenerative changes are presently 
assigned a 20 percent disability rating under Diagnostic Code 
5010-5237.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 
(2006).  The Board notes that Diagnostic Code 5237 instructs 
that intervertebral disc syndrome (IVDS) (preoperative or 
postoperatively) be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.   38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2006).  

As the record contains no evidence of incapacitating episodes 
as defined by VA regulation and the veteran does not contend 
that he has experienced incapacitating episodes as a result 
of his low back disability, evaluation of the veteran's low 
back disability under the Formula for Rating IVDS based on 
Incapacitating Episodes would not be to his advantage because 
no compensable rating would be assigned.  Thus, the Board 
will now consider how the veteran's low back disability is to 
be evaluated under the General Rating Formula for spine 
disabilities.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

In order for the veteran to receive the next higher 
disability rating of 40 percent under the General Rating 
Formula, the medical evidence must show that manifestations 
of the veteran's low back disability more closely approximate 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A review of the medical evidence, however, does not 
depict such a disability picture.  The November 2004 VA 
examination report notes that the veteran objectively 
demonstrated forward flexion to 45 degrees (taking into 
account the veteran's complaints of pain) and showed no 
ankylosis of the lumbar spine.  There is no other medical 
evidence of record showing that the veteran has forward 
flexion limited to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine at any time relevant to the 
current appeal period.  Thus, the medical evidence shows that 
the veteran's low back disability more closely approximates 
the schedular criteria associated with the current 20 percent 
disability rating and an increased evaluation under the 
General Rating Formula for spine disabilities is not 
warranted.

The Board further notes that no neurological manifestations 
associated with the veteran's low back disability have been 
clinically identified during any time relevant to the current 
appeal period.  Thus, the assignment of separate evaluations 
for neurologic manifestations is not appropriate.  

Moreover, evaluation of the veteran's low back disability 
under the general rating formula for diseases and injuries to 
the spine outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 
would result in a higher evaluation than under rating 
intervertebral disc syndrome based on incapacitating 
episodes.  Combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic (20 percent) and 
neurologic manifestations (none) associated with the 
veteran's low back disability along with the evaluations for 
all of his other disabilities would clearly result in the 
higher evaluation in light of the Board's determination that 
the veteran would not be entitled to a compensable rating on 
the basis of an evaluation of the total duration of 
incapacitating episodes occurring over the past 12 months.  
       
Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 20 percent for the 
veteran's low back disability.  

To the extent that the veteran's low back disability affects 
his employability, such has been contemplated in the 
assignment of the current 20 percent schedular evaluation.  
Indeed, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

Increased Evaluation for Cervical Spine Disability

The veteran's service-connected residuals of shrapnel wounds 
of the cervical spine with degenerative changes are presently 
assigned a 10 percent disability rating under Diagnostic Code 
5010-5237.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 
(2006).  The Board notes that Diagnostic Code 5237 instructs 
that intervertebral disc syndrome (IVDS) (preoperative or 
postoperatively) be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.   38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2006).  

The record contains no evidence of incapacitating episodes as 
defined by VA regulation and the veteran does not contend 
that he has experienced incapacitating episodes as a result 
of his cervical spine disability.  Thus, evaluation of the 
veteran's cervical spine disability under the rating formula 
for IVDS based on Incapacitating Episodes would not be to his 
advantage as no compensable rating would be assigned.  Thus, 
the Board will now evaluate the veteran's cervical spine 
disability under the general rating schedule.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  A 
30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine.  Id.  
A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  Id.  

In order for the veteran to receive the next higher 
disability rating of 20 percent for his cervical spine 
disability under the General Rating Formula, the medical 
evidence must show that manifestations of the veteran's 
cervical spine disability more closely approximate forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A review of the medical 
evidence, however, does not depict such a disability picture.  
The November 2004 VA examination report notes that the 
veteran objectively demonstrated forward flexion of the 
cervical spine to 45 degrees (taking into account the 
veteran's limitation due to pain) and showed a combined range 
of motion of 270 degrees.  The examiner found no ankylosis of 
the cervical spine.  While muscle spasm and tenderness of the 
cervical spine were objectively demonstrated at the November 
2004 examination, there is no indication that such symptoms 
were severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Indeed, the November 2004 medical 
examiner wrote that the veteran's posture and gait appeared 
to be within normal limits.  There is no other medical 
evidence of record showing that the veteran had forward 
flexion of the cervical spine limited between 15 and 30 
degrees, a combined range of motion not greater than 170, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait, abnormal spinal contour, or abnormal kyphosis 
at any time relevant to the current appeal period.  In the 
absence of such evidence, the Board must conclude that the 
veteran's cervical spine disability more closely approximates 
the schedular criteria associated with the currently assigned 
10 percent disability rating.  Thus, an increased evaluation 
under the General Rating Formula for spine disabilities is 
not warranted.

The Board further notes that no neurological manifestations 
associated with the veteran's cervical spine disability have 
been clinically identified during any time relevant to the 
current appeal period.  Thus, the assignment of separate 
evaluations for neurologic manifestations is not appropriate.  

Moreover, evaluation of the veteran's cervical spine 
disability under the general rating formula for diseases and 
injuries to the spine outlined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 would result in a higher evaluation than 
under rating intervertebral disc syndrome based on 
incapacitating episodes.  Combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic (10 percent) 
and neurologic manifestations (none) associated with the 
veteran's cervical spine disability along with the 
evaluations for all of his other disabilities would clearly 
result in the higher evaluation in light of the Board's 
determination that the veteran would not be entitled to a 
compensable rating on the basis of an evaluation of the total 
duration of incapacitating episodes occurring over the past 
12 months.  
       
Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 10 percent for the 
veteran's cervical spine disability.  

To the extent that the veteran's cervical spine disability 
affects his employability, such has been contemplated in the 
assignment of the current 10 percent schedular evaluation.  
Indeed, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

Compensable Rating for Residuals, Shrapnel Wounds of Hands 
and Back

The veteran's service-connected residuals of shrapnel wounds 
of the hands and back disability is presently assigned a 
noncompensable disability rating under Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Under 
Diagnostic code 7805, scars are evaluated based on limitation 
of function of the part affected.  However, it is noted that 
the veteran is already in receipt of separate disability 
evaluations for his lumbar spine disability, cervical spine 
disability, and little finger disabilities and those 
evaluations contemplate any limitation of motion with respect 
to his back and little fingers.  Thus, evaluation under 
diagnostic codes pertaining to limitation of motion of the 
spine and the little fingers is not appropriate.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994). 

The Board considered whether the veteran was entitled to a 
compensable evaluation under applicable diagnostic codes 
pertaining to the scar under 38 C.F.R. § 4.118; however, the 
medical evidence does not show that the veteran's scar 
disabilities more closely approximate the criteria for a 
compensable rating under those codes for reasons explained in 
greater detail below.  38 C.F.R. § 4.118, Diagnostic Code 
7801-7805 (2006).  

The November 2004 VA examination report reveals that the 
veteran demonstrated a very fine faded scar on the lateral 
aspect of the left 1st metacarpal bone measuring 7 cm x 1 mm.  
The examiner wrote that the scar level was even with the 
skin.  The examiner also noted that there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, or hypo or hyperpigmentation 
associated with the scar.  The examiner further noted that 
there was no abnormal texture or limitation of motion due to 
the scar and no burn scars were present.  Thus, the medical 
evidence clearly does not show that the veteran's scar 
disability more closely approximates the schedular criteria 
associated with a compensable rating as the veteran's hand 
scar is not deep, painful or unstable, does not cause 
limitation of motion, and does not cover an area exceeding 6 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7804 (2006).  There is also no evidence to suggest 
that the veteran has disfigurement of the head, face, or 
neck.  38 C.F.R. § 4.118, Diagnostic Codes 7800 (2006).  
Thus, the Board finds that the veteran is not entitled to a 
higher evaluation under any of the diagnostic codes 
pertaining to scar disabilities.  

The Board additionally notes that no other residuals 
associated with shrapnel wounds involving the veteran's hands 
and back have been clinically identified except for the 
disabilities already separately evaluated (i.e., lumbar spine 
disability, cervical spine disability, little fingers).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable rating for the veteran's service-connected 
hands and back residuals.  

To the extent that the veteran's service-connected hand and 
back residuals affect his employability, such has been 
contemplated in the assignment of the current noncompensable 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.

Compensable Rating for Residuals, Shrapnel Wound, Left and 
Right Little fingers

The veteran's service-connected residuals of shrapnel wounds 
of the left and right little fingers with osteoporosis are 
presently assigned noncompensable disability ratings under 
Diagnostic Code 5013-5230.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5013, 5230 (2006).  The Board notes, however, that no 
compensable evaluation is available under Diagnostic Code 
5230.  The maximum evaluation available under that diagnostic 
code is the currently assigned zero percent rating.  

The Board additionally notes that the medical evidence does 
not show that a compensable evaluation for either of the 
veteran's finger disabilities is available under alternate 
diagnostic codes as the November 2004 examination report 
reveals that the veteran's hand strength bilaterally was 
normal, his fingertips were able to approximate the proximal 
transverse crease of the palms of both hands, and no 
ankylosis was present in any digit to include his little 
fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223, 
5227, 5230 (2006).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of compensable ratings for the veteran's right and left 
little finger disabilities.      

To the extent that the veteran's finger disabilities affect 
his employability, such has been contemplated in the 
assignment of the currently assigned noncompensable 
evaluations.  The evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of 
extra-schedular evaluations under 38 C.F.R. § 3.321 (2006) is 
not warranted.


In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected residuals, shrapnel wounds of lumbar spine, 
with degenerative changes is denied.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals, shrapnel wounds of cervical 
spine, with degenerative changes is denied.

3.  Entitlement to a compensable evaluation for service-
connected residuals, shrapnel wounds of hands and back is 
denied.  

4.  Entitlement to a compensable evaluation for service-
connected residuals, shrapnel wound, left little finger, with 
osteoporosis is denied.

5.  Entitlement to a compensable evaluation for service-
connected residuals, shrapnel wounds, right little finger, 
with osteoporosis is denied.


REMAND

In the February 2005 Notice of Disagreement (NOD), the 
veteran through his representative expressed disagreement 
with the effective date for the 20 percent disability rating 
assigned for service-connected residuals, shrapnel wounds of 
lumbar spine, with degenerative changes.  The veteran again 
indicated in his May 2005 VA Form 9 that he wanted to appeal 
the effective date for the 20 percent disability rating 
assigned for his service-connected low back disability.  The 
record shows that no Statement of the Case with respect to 
the veteran's claim for an earlier effective date was ever 
issued by the RO.     

The Board notes that the February 2005 NOD was received by 
the RO within a year of the January 2005 rating decision and 
is, thus, timely.  38 U.S.C.A. § 7105 (West 2002).  As a 
timely NOD regarding the aforementioned issue has been 
submitted, a remand is required in order for the RO to 
provide the veteran with a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand the issue to the RO for the issuance of a 
Statement of the Case when a notice of disagreement has been 
timely filed); 38 U.S.C.A. § 7105(d)(1) (West 2002).  
Thereafter, the veteran must submit a timely substantive 
appeal in order for this issue to be perfected for appeal to 
the Board.  38 U.S.C.A. § 7105 (West 2002).

The Board additionally notes that the veteran submitted 
additional information with respect to his claim for a total 
disability rating in February 2007 and specifically wrote in 
June 2007 correspondence that he wanted his case remanded to 
the RO for review of the newly submitted evidence.  Thus, 
that issue is also remanded to the RO for its due 
consideration and the issuance of a SSOC.    

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim for entitlement to an effective date 
earlier than November 2, 2004, for the 
assignment of a 20 percent disability 
rating for service-connected residuals, 
shrapnel wounds of lumbar spine, with 
degenerative changes and his claim for 
TDIU, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  After consideration of the new 
evidence and any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
TDIU claim should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

3.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for an earlier effective date, to 
include notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


